Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the election filed 7/27/22. 
Claims 1-17 are pending. Claims 13-15 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 7/27/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 17 are duplicates of claims 4 and 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2018/0346829) in view of Ravikumar (US 2017/0203963) and Bravo (US 2010/0006803).
With respect to claims 1, 3, 4, 5, 7 and 16-17, Sun teaches a process for hydrotreating a residue stream such as vacuum residue for demetallization and desulfurization (0002-0003; 0007). The hydrocarbon is mixed with hydrogen and hydroprocessing the hydrocarbons and hydrogen in a primary reactor to produce light products (0019) and a carbon dioxide stream and ammonium bisulfide (0034; 0037). Water is introduced to the hydroprocessing unit and collecting the ammonium bisulfide in the water to produce a sour water (0034, 0036). 
Sun is silent regarding the further treatment of the sour water. 
Ravikumar teaches a process for treating waste water from hydrotreating processes comprising: Providing a sour waste water from a hydroprocessing reactor or other source (claim 3).  Ravikumar teaches introducing the sour water to a waste water unit comprising a sour water stripper 100, absorber 200 and DGA stripper 250 (figure; 0073) and processing the sour water 10 in the waste water unit to produce an ammonia stream 21, a hydrogen sulfide stream 25, and a stripped water stream (not shown). Ravikumar teaches sending the ammonia stream to downstream processing for production of hydrogen (500). 
It would have been obvious to one of ordinary skill in the art to use a known process pass the sour water of Sun to the hydroprocessing sour water treatment process of Ravikumar to achieve treatment of the sour water waste stream. 
Ravikumar teaches producing  is silent regarding wherein the ammonia stream is introduced into a carbon dioxide recovery system for separating carbon dioxide from the carbon dioxide stream using the ammonia to produce a carbon dioxide product.
Bravo teaches contacting a carbon dioxide rich gas with a cooled ammonia stream and then stripping carbon dioxide from the ammonia solution in a stripping column at high pressure to produce a concentrated stream of carbon dioxide (claim 1; abstract) suitable for enhanced oil recovery or other uses (0009; claim 9). 
It would have been obvious to one of ordinary skill in the art at the time of filing to process one of the waste streams containing carbon dioxide in the process of Ravikumar using the process of Bravo to concentrate the carbon dioxide for further use. 
With respect to claims 2 and 6, Ravikumar teaches introducing a hydrocarbon feedstock comprising natural gas and an oxygen-containing stream to a hydrogen production unit (0054) and producing hydrogen stream and a byproduct stream, wherein the byproduct stream comprises carbon dioxide.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2018/0346829) in view of Ravikumar (US 2017/0203963).
With respect to claims 8-12, Sun teaches a process for hydrotreating a residue stream such as vacuum residue for demetallization and desulfurization (0002-0003; 0007). The hydrocarbon is mixed with hydrogen and hydroprocessing the hydrocarbons and hydrogen in a primary reactor to produce light products (0019) and a carbon dioxide stream and ammonium bisulfide (0034; 0037). Water is introduced to the hydroprocessing unit and collecting the ammonium bisulfide in the water to produce a sour water (0034, 0036). 
Sun is silent regarding the further treatment of the sour water. 
Ravikumar teaches a process for treating waste water from hydrotreating processes comprising: Providing a sour waste water from a hydroprocessing reactor or other source (claim 3).  Ravikumar teaches introducing the sour water to a waste water unit comprising a sour water stripper 100, absorber 200 and DGA stripper 250 (figure; 0073) and processing the sour water 10 in the waste water unit to produce an ammonia stream 21, a hydrogen sulfide stream 25, and a stripped water stream (not shown). Ravikumar teaches sending the ammonia stream to downstream processing for production of hydrogen (500). 
It would have been obvious to one of ordinary skill in the art to use a known process pass the sour water of Sun to the hydroprocessing sour water treatment process of Ravikumar to achieve treatment of the sour water waste stream. 
Sun and Ravikumar are silent regarding wherein the ammonia stream is operable to be used as the vehicle fuel. However, the art teaches hydroprocessing to produce a wastewater containing ammonium bisulfide and treating the waste water to produce an ammonia containing stream. Therefore, it is expected that the ammonia stream produced would be capable of use in the same manner claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771